IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-78,787-01


EX PARTE MICHAEL GEORGE MITCHAM, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER CR-25672-A IN THE 217th  JUDICIAL DISTRICT COURT
ANGELINA COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of injury to a child and his sentence was assessed at two years' confinement in state jail. 
No direct appeal was taken. 
	After a review of the record, we find that Applicant's allegations that he received ineffective
assistance of counsel and that the trial court abused its discretion are without merit and relief is
denied.  Applicant's remaining claim regarding the failure to award pre-sentence jail time credit is
dismissed.  Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: January 16, 2013
DO NOT PUBLISH